777 So. 2d 1105 (2001)
William TEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-1211.
District Court of Appeal of Florida, Second District.
January 26, 2001.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss. Senior Assistant Attorney General, Chief of Criminal Law, Tampa, for Appellee.
PER CURIAM.
William Teal belatedly appeals judgments and sentences imposed in February 1997. We affirm all of the judgments and the habitual felony offender sentences imposed for two counts of sale of cocaine.
We reverse the four guidelines sentences imposed in case numbers 91-20507 and 96-13470. The trial court relied upon a 1995 guidelines scoresheet that improperly included points for the offenses upon which Mr. Teal was sentenced as a habitual offender. See Ricardo v. State, 608 So. 2d 93 (Fla. 2d DCA 1992). On remand, Mr. Teal is entitled to be resentenced on these offenses using a correct guidelines scoresheet. See Heggs v. State, 759 So. 2d 620 (Fla.2000); Trapp v. State, 760 So. 2d 924 (Fla.2000).
Affirmed in part, reversed in part, and remanded.
PATTERSON, C.J., and ALTENBERND and SALCINES, JJ., concur.